DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 Claim Objections
Claims 1, 6 and 14 are objected to because of the following informalities:  
In reference to claim 1, in line 3, amend “less-of” to “less of”. Appropriate correction is required.
In reference to claim 6, amend “claim 5” in line 1 to “claim 1” given that claim 5 has been cancelled.  Appropriate correction is required.
In reference to claim 14, in line 2 before “impact resistance strength” insert “an”, in order to ensure proper antecedent basis in the claim language. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 6-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oku et al. (JP 2005-089850) (Oku) in view of Koyanagi et al. (US 2019/0017132) (Koyanagi).
The examiner has provided a machine translation of JP 2005-089850 Abstract, Description and Claims with the Office Action mailed 08/12/2021. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claims 1 and 6-7, Oku teaches a high-strength ferritic stainless steel ([0001]) (corresponding to a ferritic stainless steel). The high-strength ferrite-based stainless steel has C:
0.03% by mass or less, Si: 3.0% by mass or less, Mn: 3.0% by mass or less, Cr: 9 to 40% by
mass, N: 0.03% by mass or less, P: 0.10% by mass or less (i.e., 0 wt.%), S: 0.03% by mass or
less (.e., 0 wt.%), Ni: 3.0% by mass or less (.e., 0 wt.%), Ti: 0.05 to 0.5% by mass and/or Nb
the balance being Fe ([0007]) (corresponding to an amount of about 0.015 wt% or less of carbon
(C), an amount of about 0.17 wt% or less of silicon (Si), an amount of about 1.35 wt% or less of
manganese (Mn), an amount of about 17 to 20 wt% of chromium (Cr), an amount of about 0.1 to
0.5 wt% of titanium (Ti)...and iron (Fe) constituting the remaining balance of the ferritic
stainless steel).
Given that Oku teaches the ferritic stainless steel includes Ti and/or Nb (Abstract;
[0007]), it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use Ti and not include Nb, which is both disclosed by
Oku and encompassed within the scope of the present claims.
Oku further teaches the ferritic stainless steel contains Al: 0.2 to 6.0% by mass ([0008]) (corresponding to an amount of about 3 to 5 wt% of aluminum (Al)). Oku further teaches Zr is added as needed to the ferritic stainless in an amount of 0.5% by mass or less ([0022]) corresponding to zirconium (Zr)). Oku further teaches Mg and Ca alloy components are added as needed to the ferritic stainless steel in an amount of 0.002 to 0.01% by mass ([0024]) (corresponding to calcium (Ca), and magnesium (Mg)).
Oku teaches a range of each of Si, Mn and Al overlapping the presently claimed ranges,
within the overlapping ranges, the presently claimed Equation 1 can be satisfied such that the
resulting value of (20Si+Mn)/Al would overlap the claimed range of less than 0.7 (corresponding to contents of Si, Mn, and Al satisfy [Equation 1], (20Si+Mn)/Al < 0.7 [Equation 1] wherein Si, Mn, and Al in Equation I represent the content (wt%) of each component).
Oku teaches the ferritic stainless steel includes Zr: 0.5% by mass or less and Mg and Ca
added in the amount of 0.002 to 0.01% by mass ([0022]; [0024]); from the ranges disclosed in
Oku the amount of each of Zr, Ca and Mg can be selected such that the sum of each of the
alloying elements Zr, Ca and Mg is greater than or equal to 0.001 and less than or equal to 0.01
wt.% (corresponding to the contents of Zr, Ca and Mg satisfy [Equation 2], 0.001≤Zr+Ca+Mg≤0.01 [Equation 2] wherein Zr, Ca, and Mg in Equation 2 represent the content (wt%) of each component).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	-Oku does not explicitly teach the ferritic stainless steel includes an amount of about less than 0.001 wt% of oxygen, as presently claimed.
	Koyanagi teaches a ferritic stainless steel (Abstract). Koyanagi further teaches oxygen is an unavoidable impurity and a content is 0≤O≤0.030%, given that excessive O content corresponding to an amount of about less than 0.001 wt% oxygen (O)).
In light of the motivation of Koyanagi, it would have been obvious to one of ordinary
skill in the art before the effective filing date of the presently claimed invention to limit
the content of oxygen, an unavoidable impurity, to 0≤O≤0.030% in the ferritic ctainless steel of Oku, in order to ensure the content of oxygen is not excessive, preventing acceleration of an oxide and deterioration of workability.
	Given that the ferritic stainless steel of Oku in view of Koyanagi is substantially identical to the presently claimed ferritic stainless steel in composition, it is clear the ferritic stainless steel of Oku in view of Koyanagi would intrinsically have a volume fraction of each of a sigma phase, AlN and Al2O3 in the temperature range of about 300 to 900ºC as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claims 8 and 10-14, Oku in view of Koyanagi teaches the limitations of claim 1, as discussed above. Given that the ferritic stainless steel of Oku in view of Koyanagi is substantially identical to the presently claimed ferritic stainless steel in composition, it is clear that the ferritic stainless steel of Oku in view of Koyanagi would intrinsically have a volume fraction of each of Cr3Si, M23C6, and a laves phase as presently claimed, and have a pitting potential (Ept) of about 3.5% of sodium chloride at a temperature of about 25°C being about 300 mVSCE or greater, a time required for forming rust in a condition of about 5% of sodium chloride 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Response to Arguments
Applicant primarily argues:
“Applicants respectfully submit that the nitrogen content in the steel composition can be important to control or suppress AlN formed in the steel. As consequence, a volume fraction of each of AlN formed in the temperature range of about 300 to 900ºC is about 0.0001% or less. For example, as demonstrated in the instant application, AlN is formed according to a change in the content of N, the region in which AlN was formed was examined, while varying the N content in the alloy of 0.01C-0.1Si-0.1Mn-4Al-18Cr-0.2Ti. As shown in FIG. 7, AlN was formed when the content of N was 0.03 wt% or greater. Thus, the content of N may be preferably limited to be less than about 0.02 wt%. Also, Sample No. 14 is Comparative Example that did not satisfy the content of N given in the present invention. When the content of N is greater than the predetermined range discussed above, AlN was formed by 0.001%. See also, page 1, lines 9-11 and page 14, line 21 to page 15 line 2 of the instant specification.
Such a feature of the instantly claimed invention, e.g., nitrogen content, and the associated advantages are not suggested or taught in the cited documents, where consideration alone or in combination.”
Remarks, p. 5
The examiner respectfully traverses as follows:
	The data to establish unexpected results is unpersuasive for the reasons below.
	Firstly, the data is not commensurate in scope with the scope of the present claims. Specifically, the data only provides a specific composition (i.e., 0.01 wt% C, 0.1 wt% Si, 0.1 wt% Mn, 18 wt% Cr, 0.2 wt% Ti, 4 wt% Al, 0.01 wt% N, 0.0005 wt% O and the balance Fe), a specific amount of Zr+Ca+Mg (i.e., 0.005), a specific value of (20Si+Mn)/Al) (i.e., 0.525), a 
	Secondly, there is no data for the lower limit of the amount of carbon, silicon, manganese, aluminum, nitrogen, Zr+Ca+Mg, (20Si+Mn)/Al or the upper limit of the amount of manganese, titanium, oxygen, nitrogen, Zr+Ca+Mg and (20Si+Mn)/Al. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of the amount of carbon, silicon, manganese, aluminum, titanium, oxygen, nitrogen, Zr+Ca+Mg and (20Si+Mn)/Al.


Applicants further argue:
“Oku merely reports a ferric steel composition including nitrogen, however, nothing in Oku indicates or appreciated suppressing the AlN in a volume fraction 0.001% or less in the temperature range of about 300 to 900ºC. Koyanagi also fails to indicate AlN volume fraction in the steel composition in the temperature range of about 300 to 900ºC.”
Remarks, p. 6
The examiner respectfully traverses as follows:
 Given that the ferritic stainless steel of Oku in view of Koyanagi is substantially identical to the presently claimed ferritic stainless steel in composition, absent evidence to the contrary, it is clear that the alloy of Oku in view of Koyanagi would intrinsically have a volume fraction of AlN formed in the temperature range of about 300 to 900ºC of about 0.0001% or less.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Applicants further argue:
“Moreover, in further preferred aspect, a volume fraction of a sigma phase formed in a temperature range of about 300 to 900ºC is less than 5%. As discussed in the instant application, by controlling the content of each component of the molten steel, formation sigma phase, which negatively affects physical properties, can be suppressed at a temperature of about 300 to 900ºC. See also, page 0, lines 1 to 5 of the instant application. 
Nowhere in Oku or Koyanagi indicates suppressing sigma phase in its steel composition.”
	Remarks, p. 6
The examiner respectfully traverses as follows:
While Oku and Koyanagi may or may not  be drawn to solving the same problem as the present invention, it is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).” See MPEP 2145 II. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784